Judgment unanimously affirmed without costs. Memorandum: The sole issue raised by petitioner on this appeal from a judgment of Supreme Court in a CPLR article 78 proceeding is that the court erred in not transferring the proceeding to us as required by CPLR 7804 (g).
We conclude that the record does not present an issue of substantial evidence. The only issue is the interpretation of a contract between the State University and the Erie County Medical Center. (Appeals from judgment of Supreme Court, Erie County, Forma, J.—art 78.) Present—Doerr, J. P., Den-man, Boomer, Pine and Lawton, JJ.